IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TREVORISSE THOMAS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3205

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 20, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Trevorisse Thomas, pro se, Appellant.

Pamela Jo Bondi, Attorney General, of Tallahassee, Florida, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.